|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN DISTR|CT OF OHlO
WESTERN D|V|S|ON

UN|TED STATES OF AIV|ER|CA,

P|aintiff,
Case No. 3:09-cr-109

JUDGE WALTER H. R|CE

V.
P|ERRE O. COLOU|TT,

Defendant.

 

DEC|S|ON AND ENTRY ADOPT|NG UNITED STATES MAG|STRATE
JUDGE'S REPORT AND RECOMMENDAT|ONS (DOC. #195);
OVERRUL|NG DEFENDANT'S OBJECTlONS THERETO (DOC. #197);
OVERRUL|NG DEFENDANT'S ”IV|OT|ON" (DOC. #194); DENY|NG
CERT|F|CATE OF APPEALAB|LITY AND LEAVE TO APPEAL /N
FO}?MA PAUPER/S; CASE TO RElVlA|N TER|V||NATED ON DOCKET

 

Based on the reasoning and citations of authority set forth by United States
lV|agistrate Judge l\/lichae| R. Nlerz in his Report and Recommendations, Doc. #195,
as We|| as upon a thorough de novo review of this Court's file and the applicable
|aw, the Court ADOPTS said judicial filing in its entirety and OVERRULES
Defendant’s ”l\/lotion," Doc. #‘| 94. Defendant’s Objections to the Report and
Recommendations, Doc. #197, are OVERRULED as frivolous.

Given that Defendant has not made a substantial showing of the denial of a
constitutional right and, turther, that the Court’s decision herein Wou|d not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision Would be objectively frivolous, Defendant is denied a certificate of
appealability, and is denied leave to appeal in forma pauperis

The captioned case shall remain terminated on the Court's docket.

Date: February 6, 2019 MIQ:

WALTER H. §icE
uNiTED sTATEs Disraict JuDGE

